Citation Nr: 9921459	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to March 
1973.  Additionally, his DD Form 214 for this period reports over 
eight (8) years of other service.  His DD Form 214 also shows 
that the veteran was awarded the Combat Infantryman Badge, the 
Air Medal and the Republic of Vietnam Campaign Medal, among other 
awards and decorations.

The evidence shows that the veteran died in February 1994.  The 
appellant is his surviving spouse.

The appellant's original claim of entitlement to service 
connection for the cause of the veteran's death was denied by a 
May 1994 rating decision.  Although the appellant submitted a 
timely Notice of Disagreement, she did not submit a Substantive 
Appeal after the Statement of the Case was issued in May 1995.  
Therefore, the denial of her claim became final.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.





FINDINGS OF FACT

1.  The veteran committed suicide in February 1994.  The evidence 
of record shows no reasonable adequate motive for suicide.

2.  The veteran's only service-connected disabilities were a scar 
on the frontal area of the skull, and a residual appendectomy 
scar.  Noncompensable (zero percent) ratings were assigned for 
both of these scars.

3.  During his life, the veteran was not service-connected for a 
psychiatric disorder, to include post-traumatic stress disorder 
(PTSD), nor had he ever submitted a claim for a psychiatric 
disorder.

4.  The appellant's original claim of entitlement to service 
connection for the cause of the veteran's death was denied 
because there was no competent medical diagnosis of PTSD.  
Thereafter, the appellant did not perfect a timely substantive 
appeal.

5.  To reopen her claim, the appellant has submitted a private 
medical opinion that the veteran had PTSD secondary to his 
experiences in the armed forces.

6.  Private hospitalization records from January 1987 show 
discharge diagnoses of dysthymic reaction and alcohol abuse.  
While these records show that the veteran was worried about his 
business and his relationship with his wife, nothing in these 
records relating the veteran's psychiatric problems to his period 
of military service.

7.  No competent medical evidence is of record that finds that 
the veteran committed suicide because of his PTSD.


CONCLUSIONS OF LAW

1.  The May 1994 decision denying the appellant's claims of 
entitlement to service connection for the cause of the veteran's 
death is final.  38 U.S.C § 7105 (West 1991); 38 C.F.R.. 
§ 20.1103 (1998).

2.  New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for the 
cause of the veteran's death; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a).

4.  The required conditions for eligibility for dependents' 
educational assistance have not been met.  38 U.S.C.A. §5107 
(West 1991); 38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's psychiatric condition was 
clinically evaluated as normal on a January 1968 service 
examination and his March 1973 separation examination.  The 
service medical records show no treatment for or diagnosis of a 
psychiatric disorder during the veteran's period of active duty.

During his lifetime the veteran was granted service connection 
for a scar on the frontal area of the skull, and a residual 
appendectomy scar.  Noncompensable ratings were assigned for both 
of these scars.  The veteran had no other service-connected 
disabilities, and the evidence does not show that he ever 
submitted a claim of service connection for a PTSD or any other 
psychiatric disorder.  The veteran died in February 1994.

The appellant's original claim of entitlement to service 
connection for the cause of the veteran's death was denied by a 
May 1994 rating decision.  At the time of that decision, the 
evidence consisted of the veteran's service medical records and a 
certified copy of the veteran's Death Certificate.  The Death 
Certificate lists the cause of death as a gunshot wound of the 
head.  It was found that the veteran shot himself, and his death 
was determined to be a suicide.

Subsequent to the May 1994 rating decision, the following 
evidence was submitted in support of the appellant's claim.

Lay statements from the appellant, the appellant's son, the 
appellant's daughter, the appellant's brother, and the 
appellant's sister, which were received in May 1994.  All of 
these statements attest that the veteran had psychiatric problems 
prior to his death characterized by anger, mood swings, 
depression, and drinking.  They also state that the veteran often 
talked about his experiences in the Vietnam War, and that he had 
talked about committing suicide on several occasions.  All of 
them now believe that the veteran had PTSD.  They also believed 
the veteran was having a flashback when he committed suicide.  
The appellant stated that the police where there to try and talk 
the veteran out of the garage, and she believes he had a 
flashback which made him think that the police were Viet Cong and 
that he was trained not to let the enemy take him alive.  Most of 
these statements acknowledged that the veteran was drinking on 
the day of his death.  They believed that his PTSD caused his 
alcohol problems.

A September 1994 statement from the appellant in which she 
reported that the veteran had received treatment for his mental 
disorder at the Shoal Creek Hospital from July to August 1983, 
and in January 1987.  

A January 1995 statement from K. F. Jordan, Psy. D. (KFJ), who 
reported that he had counseled the veteran as part of a chemical 
dependency program at the Shoal Creek Hospital from July to 
August 1983.  The chemical dependency program was identified as 
the Renaissance Program.  He reported that it was very difficult 
to recall specific issues and circumstances regarding the 
veteran's treatment due to the passage of time, but that the 
veteran's experience in Vietnam had been a major concern.  It was 
his belief that the stress of combat, the loss of some of the 
veteran's friends, and being wounded contributed greatly to the 
veteran's alcoholism and his poor adjustment to life.

A February 1995 statement from Shoal Creek Hospital which 
reported that the facility was unable to locate any records from 
the veteran's 1983 hospitalization.  However, it was noted that 
he had been under the care of a Dr. Tunnell at that time.

Records from Shoal Creek Hospital regarding the veteran's January 
1987 hospitalization.  At the time of his admission, the veteran 
was noted to be self-employed as a construction worker for the 
past two years.  The veteran reported that he had had several 
financial strains with the business and had had difficulty with 
his marriage.  As a result, his drinking had increased.  It was 
noted that the day prior to his admission the veteran had had 
difficulty with one of the jobs and had come home and drank at 
least 24 beers.  He reported that he got into a heated discussion 
with his wife, and was afraid he would lose his business, his 
wife, and his house.  At that time he sought admission to the 
hospital.  It was noted that he had had one previous 
hospitalization in 1983 as part of the Renaissance Program.  
Admitting diagnoses were depressive reaction and substance abuse 
- alcohol.  Discharge diagnoses were dysthymic reaction and 
alcohol abuse.  Nothing in these records related the veteran's 
psychiatric problems to his period of active service.  In fact, 
the only reference to the veteran's military service was that he 
had served in the Army with discharge as a sergeant.

In a May 1995 rating decision and concurrent Statement of the 
Case, the RO confirmed and continued the denial of service 
connection for the cause of the veteran's death.  The RO stated 
that although there was evidence provided by the lay statements 
and from KFJ documenting stressful events, there was no confirmed 
diagnosis of PTSD.  Therefore, the RO concluded that service 
connection for the veteran's death could not be established 
without a confirmed diagnosis of PTSD during the veteran's 
lifetime.  

The appellant was informed of this decision by correspondence 
dated in May 1995, and that she needed to submit a Substantive 
Appeal in order to perfect her appeal to the Board.  No 
Substantive Appeal was subsequently received from the appellant, 
and the denial of her claim became final.

The appellant sought to reopen her claim in May 1997.  At that 
time she submitted a private medical statement dated in that same 
month from C. I. Hanna, M.D. (CIH).  Dr. CIH stated that the 
appellant had worked for her (CIH) about 15 years earlier as 
caretaker for her (CIH) son.  Further, Dr. CIH stated that she 
knew the appellant and the veteran socially.  Dr. CIH stated that 
on several occasions at family barbecues the veteran had shared 
some of his experiences and feelings about the Vietnam War.  
Although she acknowledged that she had never treated the veteran, 
Dr. CIH stated that she remembered thinking at the time that the 
veteran probably had early PTSD secondary to his experiences in 
the armed forces.

I.  Cause of Death

Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material evidence 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  Furthermore, the Court of Appeals for 
the Federal Circuit has indicated that evidence may be considered 
new and material if it contributes "to a more complete picture 
of the circumstances surrounding the origin of a veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998).   

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part analysis.  
Elkins v. West, 12 Vet. App. 209 (1999). First, VA must determine 
whether the evidence presented or secured since the prior final 
disallowance of the claim is "new and material" under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, immediately upon reopening the VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Finally, if the claim is well grounded, the VA may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

A well-grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  An allegation that a 
disorder is service-connected is not sufficient; the appellant 
must submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

For a well-grounded claim of service connection for the cause of 
the veteran's death, there must be medical evidence that 
demonstrates a nexus between the cause of the veteran's death and 
a disease or injury in service.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Lay assertions of medical causation or a 
medical diagnosis cannot constitute evidence to render a claim 
well grounded.  Grottveit, 5 Vet. App. at 93.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a) (1998).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death it must be shown that it 
contributed substantially or materially; that it aided or lent 
assistance to the production of death.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for the cause of death by 
suicide where it is shown that at the time of death, the veteran 
was of an unsound mind and the precipitating unsoundness was the 
proximate result of a service-connected disease or injury.  38 
C.F.R. 3.302(a) (1998); See Elkins v. Brown, 8 Vet. App. 391, 397 
(1995).  In order to substantiate a claim for mental unsoundness, 
there must be evidence that the veteran, at the time of the 
suicide, was so unsound mentally that he or she did not realize 
the consequence of such an act, or was unable to resist such 
impulse based on all available lay and medical evidence 
pertaining to his or her mental condition at the time of suicide.  
38 C.F.R. 3.302(b)(1) (1998).  The act of suicide alone may be 
sufficient evidence upon which to base a finding of mental 
unsoundness under the regulation; unless there is evidence of a 
reasonable adequate motive for suicide, the act will be 
considered the result of mental unsoundness.  Sheets v. 
Derwinski, 2 Vet. App. 512, 516 (1992); 38 C.F.R. 3.302(b)(2) 
(1998).  Therefore, where the evidence shows no reasonable 
adequate motive for suicide, that cause of death will be 
considered to have resulted from mental unsoundness.  38 C.F.R. 
3.302(b)(2).

Under the law, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service, provided the disability was not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.301(b) (1998).  Disability proximately 
caused by the drinking of a beverage to enjoy its intoxicating 
effects will be considered the result of willful misconduct.  See 
38 C.F.R. § 3.301(c)(2).  Compensation for disability or death 
resulting from a veteran's own alcohol abuse is prohibited.  38 
U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301(a).  Alcohol abuse means 
the use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability.  Id.

"Willful misconduct" requires an intentional act under 38 
C.F.R. § 3.1(n) (1998), and because intent presupposes sufficient 
mental capacity at the time of the act to understand its nature, 
"insanity, if proven, will constitute a viable defense under VA 
law to a charge of 'willful misconduct'."  Zang v. Brown, 8 Vet. 
App. 246, 252 (1995).  In order to form "the intent necessary to 
carry out" a "deliberate or intentional" act, a veteran must 
not have been insane at the time of the injury in question. 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

A "clear diagnosis" of PTSD is, at a minimum, an unequivocal one.  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that 
the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD. Whether a veteran 
engaged in combat with the enemy must be determined through 
recognized military citations or other service department 
evidence.  In other words, the claimant's assertions that he 
engaged in combat with the enemy are not sufficient, by 
themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to corroborate the veteran's assertions that he engaged 
in combat with the enemy.  Zarycki at 98.

Where the veteran engaged in combat and the claimed stressors are 
related to such combat, the veteran's lay testimony must be 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be required.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); West v. Brown, 7 
Vet. App. 70, 76 (1994).  Where the veteran did not engage in 
combat with the enemy, his uncorroborated testimony, is 
insufficient to establish the alleged noncombat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West, 7 Vet. App. 
at 76.


Analysis.  As mentioned above, the appellant's original claim of 
entitlement to service connection for the cause of the veteran's 
death was denied because there was no competent medical diagnosis 
of PTSD.  

To reopen her claim the appellant has submitted a private medical 
statement from a Dr. CIH to the effect that the veteran had PTSD 
secondary to his experiences in the armed forces.  That statement 
indicates that the basis for the belief that the veteran had PTSD 
was certain social contacts, not actual treatment.  The statement 
also does not clarify the physician's specialty, if any, nor does 
it contain a discussion of how the criteria for the diagnosis of 
PTSD were met.  For purposes of this decision, however, the Board 
will assume this statement is sufficient to establish a diagnosis 
of PTSD.  The Board notes that the veteran's DD214 shows that he 
was awarded the Combat Infantryman Badge, the Air Medal and the 
Republic of Vietnam Campaign Medal, among other awards and 
decorations.  Therefore, the evidence clearly shows that the 
veteran's experiences in the armed forces included combat duty 
while serving in Vietnam.  Consequently, the evidence supports a 
finding that the veteran experienced in-service stressors.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); West, at 76.  In 
short, an opinion was submitted by a competent medical 
professional diagnosing PTSD due to the veteran's combat 
experiences in Vietnam.  Since the lack of such an opinion was 
the specific reason for the prior denial, the Board concludes 
that the evidence submitted to reopen the appellant's bears 
directly and substantially upon the specific matter under 
consideration, it is not cumulative or redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  Thus, new and material evidence has 
been submitted to reopen the appellant's claim.  38 C.F.R. 
§ 3.156(a).

However, having determined that new and material evidence has 
been submitted to reopen the appellant's claim does not end the 
Board's analysis.  Pursuant to the holding of Elkins, supra, the 
Board must now determine whether the appellant's claim of 
entitlement to service connection for the cause of the veteran's 
death is well grounded. 

There is no dispute that he veteran's death was a suicide.  
Furthermore, a review of the evidence or record does not disclose 
any reasonable adequate motive for suicide.  Accordingly, the 
veteran's suicide is presumed to be the result of mental 
unsoundness.  38 C.F.R. 3.302(b)(2).  Nevertheless, the appellant 
is only entitled to a grant of service connection for the cause 
of the veteran's death if the mental unsoundness that caused the 
veteran to commit suicide was related to his period of active 
service.  As this is an issue of medical causation, competent 
medical nexus evidence is necessary to well ground the 
appellant's claim.  See Grottveit at 93; see also Caluza at 504.

Although there is a medical diagnosis of PTSD on file, no 
competent medical evidence is of record that finds that the 
mental unsoundness that led to the veteran's suicide was related 
to his PTSD or his active service in general.  Such an opinion is 
necessary since the January 1987 private hospitalization records 
show that the veteran was diagnosed with a psychiatric disorder 
that was attributed to factors other than his military service.  
In short, the evidence on file indicates that the veteran may 
have had mental unsoundness that was not service-related.  The 
circumstances of the veteran's suicide are further complicated by 
the fact that the lay statements submitted in May 1994 show that 
the veteran was drinking alcohol on the day of his death.  See 
38 C.F.R. § 3.301.

The only evidence on file which tends to show that the veteran's 
suicide was due to PTSD are the lay statements submitted by the 
appellant and her relatives in 1994.  These statements speculate 
that the veteran was having a flashback at the time he committed 
suicide.  While these individuals, as lay persons, are qualified 
to testify as to the veteran's visible symptomatology, nothing in 
the record shows that any of them has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, these contentions cannot well ground the claim.  
Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board finds that the claim is 
not well grounded and must be denied.  By this decision the Board 
does not mean to imply any lack of sympathy for the appellant's 
situation.  The simple fact is that the appellant has not met her 
initial burden of submitting a well-grounded claim.

It is noted that the RO did not specifically deny the appellant's 
claim on the basis that it is not well grounded.  When the Board 
addresses in its decision a question that has not been addressed 
by the RO, such as whether or not a claim is well grounded, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet.App. 384 (1993).  In 
light of the fact that the appellant has not met the initial 
burden of the adjudication process, the Board concludes that she 
has not been prejudiced by the decision herein.  Meyer v. Brown, 
9 Vet.App. 425, 432 (1996).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the Federal Circuit 
upheld the Court's interpretation of 38 U.S.C.A. § 5107(a) and 
held that VA has no duty to assist the claimant in the absence of 
a well-grounded claim.  However, VA may, dependent on the facts 
of the case, have a duty to notify an appellant of the evidence 
needed to support his or her claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The Board finds 
that the appellant has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well ground her claim.  McKnight v. Brown, 
131 F.3d 1483 (Fed.Cir. 1997); Epps, supra. Moreover, since the 
appellant has not submitted the evidence necessary for a well- 
grounded claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The appellant may take the above discussion as guidance 
as to how to submit a well-grounded claim for service connection 
for the cause of death. 

II.  Chapter 35 Education Benefits

For the purposes of dependents' educational assistance under 38 
U.S.C.A. § Chapter 35, a surviving spouse of the veteran will 
have basic eligibility for benefits where the veteran had a 
permanent total service-connected disability in existence at the 
date of death; or where the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a).  

In this case, the veteran's only service-connected disabilities 
were rated as noncompensable; he did not have a permanent total 
service-connected disability at the time of his death.  Moreover, 
as decided above, the cause of the veteran's death is not 
service-related.  Accordingly, the Board finds that the appellant 
has not met the conditions for eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. §5107; 38 C.F.R. § 3.807.  Therefore, her 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the law).



ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for the cause of the 
veteran's death, the claim is reopened.

Entitlement to service connection for the cause of the veteran's 
death is denied.

Entitlement to Dependents' Educational Assistance under Chapter 
35, Title 38, United States Code is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

